Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 08/25/2022, the following occurred: Claims 1-8 have been amended. Claims 9-18 are new.
Claims 1-18 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for notifying a medical personnel. 
Regarding claim1, the limitation of receiving patient information comprising one or more of video, image, audio, and text; displaying the patient information; saving at least a portion of the patient information and/or broadcasting the at least a portion of the patient information; and activating the one or more visual indications located in the medical room when the information is being saved and/or broadcast to notify the at least one medical personnel in the medical room that the at least a portion of the patient information is being saved and/or broadcast during the medical procedure on the patient as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting at least one recording device located in the medical room, one or more capturing devices located in the medical room, at least one display located in the medical room, at least one display located in a location other than the medical room, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the at least one recording device, the one or more capturing devices and the two displays, the claims encompass a method for providing visual indications to notify medical personnel in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of at least one recording device located in the medical room and one or more capturing devices located in the medical room. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 1 further recites the additional element of at least one display located in the medical room and at least one display located in a location other than the medical room. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one recording device located in the medical room and one or more capturing devices located in the medical room to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one display located in the medical room and at least one display located in a location other than the medical room were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-18 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 7 further define the one or more visual indications. Dependent claims 3-5 and 8-9 further define the lights. Dependent claim 6 further defines a first color. Dependent claims 10 and 11 further define saving a portion of information. Dependent claim 12 further defines stopping the saving/broadcasting. Dependent claim 13 further defines the first user input. Dependent claim 14 further defines starting the saving/broadcasting. Dependent claim 15 further defines the first and second input. Dependent claim 16 further defines the one or more capturing devices. Dependent claim 17 further defines a portion of patient information. Dependent claim 18 further defines the location other than the medical room.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe (US 2011/0161112) and in further view of Schaffner (US 2004/0119832).

REGARDING CLAIM 1
	Keefe discloses of a method of notifying at least one medical personnel in a medical room that patient information is being saved and/or broadcast during a medical procedure on a patient, the method comprising: receiving, by at least one recording device located in the medical room, patient information comprising one or more of video, image, audio, and text from one or more capturing devices located in the medical room ([0024] teaches an operating room (interpreted by examiner as the medical room) equipped with a plurality of cameras (interpreted by examiner as one or more capturing devices located in the medical room) for capturing video data to be received by a storage server (interpreted by examiner as at least one recording device)); displaying the patient information on at least one display located in the medical room ([0024] teaches video data to be displayed and [0040] teaches the use of a monitor or a display device (interpreted by examiner as at least one display) [0095] teaches a nurse, physician or other party in the operating room can enter a command via the touchscreen interface 322 to confirm that the record returned and displayed on the touchscreen interface is indeed associated with the patient that is to undergo a surgical procedure and whose barcode was scanned (interpreted by examiner to imply that the at least one display is located in the medical room)); saving by the at least one recording device at least a portion of the patient information and/or broadcasting by the at least one recording device the at least a portion of the patient information to at least one display located in a location other than the medical room ([0096] teaches the captured digital video data can be stored in the storage server and [0105] teaches transmitting the video data to a viewing station in a classroom for educational purposes (interpreted by examiner as broadcasting to at least one display located in a location other than the medical room)); 

Keefe does not explicitly disclose, however Schaffner discloses:
and activating the one or more visual indications located in the medical room when the information is being saved and/or broadcast to notify the at least one medical personnel in the medical room that the at least a portion of the patient information is being saved and/or broadcast to the display located in the location other than the medical room during the medical procedure on the patient (Schaffner at [0005] teaches cameras (interpreted by examiner as one or more capturing devices located in the medical room of Keefe) furnished an on-air (interpreted by examiner as means to broadcast information) indicator light, for example as indicated in FIG. 2 (interpreted by examiner as the one or more visual indications and activating when information is being broadcasted))

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Schaffner with teaching of Keefe since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Schaffner or Keefe. The visual indicators (as taught by Schaffner) do not change or affect the method of saving and broadcasting collected information of Keefe. The broadcasting and saving would be performed the same way even with the addition of the indicators for the camera. Since the functionalities of the elements in Keefe and Schaffner do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 2
Keefe and Schaffner disclose the limitation of claim 1.
Keefe does not explicitly disclose, however Schaffner further discloses:
The method of claim 1, wherein the one or more visual indicators are lights (Schaffner at [0005] teaches indicator light).

REGARDING CLAIM 3
Keefe and Schaffner disclose the limitation of claims 1 and 2.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 2, wherein the lights are located on the at least one display in the medical room (Keefe at [0107] and Fig 15 teaches indicator (interpreted by examiner as the light indicators of Schaffner) on the viewing station). 

REGARDING CLAIM 4
Keefe and Schaffner disclose the limitation of claims 1 and 2.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 2 wherein the lights are located on the at least one recording device (Keefe at [0038] teaches a bank of status-indicating lights 48 is also provided to the front of the storage server (interpreted by examiner as the lights are located on the at least one recording device)).

REGARDING CLAIM 5
Keefe and Schaffner disclose the limitation of claims 1 and 2.
Keefe does not explicitly disclose, however Schaffner further discloses:
The method of claim 2 wherein the lights are configured to illuminate a plurality of colors (Schaffner at [0011] teaches the device comprises an illumination means for illuminating the identifier with at least two distinct colours). 

REGARDING CLAIM 6
Keefe and Schaffner disclose the limitation of claims 1 and 5.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 5, wherein a first color of the plurality of colors indicates that the at least a portion of the patient information is being saved by the at least one recording device (Keefe at [0038] teaches a bank of status-indicating lights 48 is also provided to the front of the storage server (interpreted by examiner as the first color) and [0044] teaches signals (interpreted by examiner as the light indicators of Schaffner) indicating the completion of a transition to a storage server), 

Keefe does not explicitly disclose, however Schaffner further discloses:
and a second color of the plurality of colors indicates that the at least a portion of the patient information is being broadcast by the at least one recording device to the display located in the location other than the medical room (Schaffner at [0011] teaches one of the colours being used when the camera is on air (interpreted by examiner as the second color)). 

REGARDING CLAIM 8
Claim 8 is analogous to Claim 4 thus Claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 9
Keefe and Schaffner disclose the limitation of claims 1 and 8.
Keefe does not explicitly disclose, however Schaffner further discloses:
The method of claim 8, wherein the lights are also located on the one or more capturing devices (Schaffner at [0005] teaches lights on camera).

REGARDING CLAIM 10
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, comprising saving the at least a portion of the patient information to a storage device located remotely from the medical room (Keefe at [0030] teaches storage server 14 provided to the medical network for storing the medical images and [0090] teaches access the storage server 14 through a website or a remote desktop connection to log in and gain access (interpreted by examiner as storage device located remotely from the medical room)). 

REGARDING CLAIM 11
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, comprising saving the at least a portion of the patient information to the at least one recording device located in the medical room (Keefe at [0054] teaches Smart Drive 56 connected to the 3-D imaging workstation 18 (interpreted by examiner as the at least one recording device located in the medical room)). 

REGARDING CLAIM 12
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, comprising, in response to receiving a first user input, stopping the saving and/or broadcasting of the at least a portion of the patient information (Keefe at [0082] teaches a power off method employing Software Command Control is as follows. The storage server is commanded by the user (interpreted by examiner as receiving a first user input) to power off by the user pressing the power button at the front or other location on the storage server 14 case. The operating software of the storage server 14 will stop any new storage jobs).

REGARDING CLAIM 13
Keefe and Schaffner disclose the limitation of claims 1 and 12.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 12, wherein the first user input is received from the at least one medical personnel located in the medical room (Keefe at [0089] teaches granting the referring physician (interpreted by examiner as the user providing input) authority to login to the storage server 14).

REGARDING CLAIM 14
Keefe and Schaffner disclose the limitation of claims 1 and 12.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 12, comprising, in response to receiving a second user input, starting the saving and/or broadcasting of at least a second portion of the patient information (Keefe at [0054] teaches selecting a save button (interpreted by examiner as receiving a second user input) in the user interface to store the information).

REGARDING CLAIM 15
Keefe and Schaffner disclose the limitation of claims 1 and 14.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 14, wherein the first and second input comprise one or more of an interaction with an icon on a graphical user interface (GUI) on the display in the medical room, an interaction with a button press, and a voice command (Keefe at [0054] teaches save button (interpreted by examiner as an interaction with an icon on a graphical user interface (GUI)) and [0082] teaches the storage server is commanded to power off by the user pressing the power button (interpreted by examiner as an interaction with a button press)).

REGARDING CLAIM 16
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, wherein the one or more capturing devices comprises at least one of a video camera, X-ray scanner, digital X-ray acquisition apparatus, fluoroscope, computed tomography (CT) scanner, magnetic resonance imaging (MRI) scanner, and ultrasound scanner (Keefe at [0094] teaches video cameras to capture video images).

REGARDING CLAIM 17
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, wherein the at least a portion of the patient information is broadcast to the at least one display located in the location other than the medical room for teleconferencing (Keefe at [0105] teaches transmitting the video data to a viewing station in a classroom for educational purposes (interpreted by examiner as the at least a portion of the patient information is broadcast to the at least one display located in the location other than the medical room for teleconferencing)).

REGARDING CLAIM 18
Keefe and Schaffner disclose the limitation of claim 1.
Schaffner does not explicitly disclose, however Keefe further discloses:
The method of claim 1, wherein the location other than the medical room includes one or more of an operating room, a pathology lab, a hospital conference room, a hospital training room, a diagnosis room, and a patient room (Keefe at [0105] teaches transmitting the video data to a viewing station in a classroom (interpreted by examiner as a hospital training room) for educational purposes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keefe (US 2011/0161112), in view of Schaffner (US 2004/0119832) and in further view of Weir (US 2012/0209314).

REGARDING CLAIM 7
Keefe and Schaffner disclose the limitation of claim 1.
Keefe and Schaffner do not explicitly disclose, however Weir further discloses:
The method of claim 1, wherein the one or more visual indicators are superimposed over an image on the at least one display in the medical room (Weir at [0015] teaches the indication is a visual indicator (interpreted by examiner as the indicator of Schaffner) superimposed over a display providing images during a surgical procedure). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Weir with teaching of Keefe and Schaffner since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the indicators of the primary and secondary references using the method to superimpose indicators over an image, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Response to Arguments

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-18, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In the pending Office Action, the claims are rejected as being directed toward the abstract idea of "organizing human activity." However, as amended, the claims are not directed toward organizing human activity or any other category of abstract idea, including mathematical concepts and mental processes. For example, the limitations of claim 1 of "displaying the patient information ... saving ... broadcasting ... [and] activating one or more visual indications" cannot be performed as mental steps and are not mathematical concepts or methods of organizing human activity. Thus, the amended claims do not recite any abstract idea. Furthermore, assuming for the sake of argument that claim 1 does recite an abstract idea, any such abstract idea is integrated into a practical application thereof at least by reciting "displaying the patient information on at least one display" and "activating one or more visual indications ... to notify the at least one medical personnel in the medical room.
Regarding 1, the Examiner respectfully disagrees. Displaying information, saving information, broadcasting information and activating indicators to notify is an abstract idea. The recording device and capturing devices are analyzed as additional elements, are not exclusively defined by the applicant and are recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using a generic computer component. The display is also analyzed as an additional element and amounts to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-18, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  

Therefore, Keefe does not disclose or suggest "activating one or more visual indications located in the medical room when the information is being saved and/or broadcast to notify the at least one medical personnel in the medical room that the at least a portion of the patient information is being saved and/or broadcast to the display located in the location other than the medical room during the medical procedure on the patient," as required by claim 1.
Regarding 2, the Examiner has cited to Schaffner at [0005] to teaches cameras (interpreted by examiner as one or more capturing devices located in the medical room of Keefe) furnished an on-air (interpreted by examiner as means to broadcast information) indicator light, for example as indicated in FIG. 2 (interpreted by examiner as the one or more visual indications and activating when information is being broadcasted). Given the broadest reasonable interpretation, the cited references in combination teach the claimed invention. 

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626